                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:18-CR-00082-RJC-DSC
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
KEVIN ELIEZER VELASQUEZ                    )
MELENDEZ (8)
                                           )


         THIS MATTER is before the Court upon motion of the defendant for home

confinement based on the Coronavirus Aid, Relief, and Economic Security (CARES)

Act of 2020 and the Eighth Amendment. (Doc. No. 292).

         In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the Bureau of Prisons (BOP) authority to lengthen

the maximum amount of time a prisoner may be placed in home confinement under

18 U.S.C. § 3624(c)(2) during the covered emergency period, if the Attorney General

finds that emergency conditions will materially affect the functioning of the BOP.

On April 3, 2020, the Attorney General issued a memorandum to the Director of the

BOP making that finding and directing the immediate processing of suitable

candidates for home confinement. However, nothing in the CARES Act gives the

Court a role in determining those candidates. See United States v. Caudle, 740 F.

App’x 364, 365 (4th Cir. 2018) (district court lacks authority to govern designation




     Case 3:18-cr-00082-RJC-DSC Document 293 Filed 12/07/20 Page 1 of 2
              of prisoners under § 3624(c)(2)). Accordingly, the Court cannot grant the

              defendant’s request for home confinement.

                      Additionally, the Eighth Amendment does not provide a basis for the

              defendant’s release by this Court. The defendant notes his fear for his health and

              safety based on the presence of the disease at FCI Butner and alleged lack of

              protective measures practiced by the staff there. (Doc. No. 292: Motion at 1). An

              attack on the execution of a federal sentence must be brought in an action pursuant

              to 28 U.S.C. § 2241 in the district where an inmate is confined after exhaustion of

              administrative remedies, United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989),

              which in this case is the Eastern District of North Carolina.

                      IT IS, THEREFORE, ORDERED that the defendant’s motion for home

              confinement, (Doc. No. 292), is DENIED without prejudice.

                      The Clerk is directed to certify copies of this Order to the defendant, the

              United States Attorney, the United States Marshals Service, and the United States

              Probation Office.

Signed: December 7, 2020




                                                          2



                     Case 3:18-cr-00082-RJC-DSC Document 293 Filed 12/07/20 Page 2 of 2
